IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 24, 2009
                                     No. 08-50703
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

ANTHONY DEAN FULLER,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 6:03-CR-61-ALL




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Anthony Fuller, Texas prisoner # 1256985, seeks to proceed in forma pau-
peris (“IFP”) from the denial of his motion to correct written judgment, which



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50703

challenged the June 4, 2008, amended judgment. In the amended judgment, the
district court directed that Fuller’s federal sentence for being a felon in posses-
sion of a firearm was to run consecutively to his state sentence for aggravated
sexual assault.
      After remand to the district court for assignment of reasons for the denial
of the motion to correct, the district court withdrew the amended judgment. Be-
cause that withdrawal provides the relief that Fuller seeks on appeal, the appeal
is moot. See United States v. Clark, 193 F.3d 845, 847 (5th Cir. 1999); Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987). The motion to proceed IFP is al-
so moot.
      APPEAL DISMISSED AS MOOT; IFP DENIED AS MOOT.




                                        2